DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-15 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-15 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
JP2001-080570A (hereafter “D1”) discloses when a large human power is applied to a pedal when starting or accelerating a bicycle or traveling on a slope upward, a torque sensor detects this torque and outputs it to a microcomputer. The microcomputer connected to a constant voltage circuit for lowering the voltage of a battery controls the drive of a motor through an inverter circuit so as to generate the necessary electric assist force. In the condition that a mode changeover switch selects the predetermined mode, a low assist ratio area is set till the human driving force rises to the predetermined value, and the assist traveling by the electric driving force is not performed. When the human driving force is lowered to other predetermined value, control is returned to the low assist area, and the electric driving force is canceled.
JP2016-007929A (hereafter “D2”) discloses a bicycle with an electric motor includes: a vehicle speed detection part which detects a vehicle speed; a torque detection part which detect an input torque generated on a crank shaft coupled to a pedal by a tread force applied to a pedal; a driving mechanism which transmits an input torque generated on the crank shaft to a rear wheel; a motor which generates an auxiliary driving force for driving a front wheel or the rear wheel; and a control part which controls the motor so as to stop the generation of the auxiliary driving force ins such a low speed and low torque state that a vehicle speed detected by a vehicle speed detection part is smaller than a predetermined value and the input torque detect by the torque detection part is smaller than a predetermined value and controls the moter so as to generate an auxiliary driving force in a case besides the low speed and low torque state within the prescribed vehicle speed range.
WO2007/077827 (hereafter “D3”) teaches a motor for generating an auxiliary power matching a pedaling force. A motor controller for controlling the operation of the motor based on an operation condition of generating/stopping an auxiliary power is provided. The operation condition consists of one set of a generation condition of generating an auxiliary power and a stop condition of stopping an auxiliary power. A plurality of sets of this operation condition different in motor power consumption are set. The motor control is provided with an operation condition switching means for switching between there plurality of sets of operation condition to provide a motor controlling operation condition.
JP 2015-110402A (hereafter “D4’”) teaches a control device for a bicycle which controls a drive unit for generating auxiliary power and an electrically-driven transmission unit. The control device for the bicycle includes: a sensor for detecting a tread force which is a man power drive force; a rotational speed sensor for detecting a crank rotation speed which is a parameter related to a rotation of a crank shaft; and a control unit that controls at least either one of the drive unit and the electrically-driven transmission unit such that the crank torque and the crank rotation speed is within a predetermined range.
JP 2017-100540A (hereafter “D5”) teaches a power-assisted bicycle comprises: a crank shaft, pedals for rotating the crank shaft; an electric motor for assisting a force with which a rider steps on the pedals; a pedal torque detection part for outputting a signal corresponding to a pedal torque of the pedals of the rider; a motor control part for calculating a command value that determines the magnitude of assist torque on the basis of at least the output of the pedal torque detection part; and an operation part that can be operated by the rider. The motor control is configured to be switchable between first control and second control in which time required for fluctuation of the assist torque with respect to fluctuation of the pedal torque is short and the fluctuation amount of the assist torque with respect to the fluctuation of the pedal torque is large, according to the operation of the operation part of the rider.
JP 2017-226296A (hereafter “D6”) teaches an assist output control system for an electrically assisted vehicle equipped with a pedal, which comprises: a control device that outputs control signals for generating driving assist output in magnitude corresponding to human power of an occupant applied to the pedal and driving assist rations; and an electric motor that generates the driving assist output on the basis of the control signal. A maximum ration which can be set as an upper limit of the driving assist ration is predetermined, and the upper limit of the driving assist ration at the time of starting the electrically assisted vehicle is small that the maximum ratio.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-13, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“the electronic controller being configured to increase the ratio as the human drive force increases when the rotational speed of the crank is constant and the human drive force is included in a first range, and
the electronic controller being configured to control the motor so that the ratio is larger when the human drive force is a first predetermined value included in a first range and the rotational speed of the crank is included in a second range than when the human drive force is the first predetermined value and the rotational speed of the crank is included in a third range that is higher than the second range”.

Regarding Claim(s) 14-15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“the electronic controller being configured to control the motor so that the ratio differs when the human drive force increases from when the human drive force decreases while the human drive force is included m a first range,
the electronic controller being configured to increase the ratio as the human-powered driving force increases and to decrease the ratio as the human-powered driving force decreases, the ratio of the change in the ratio to the change in the human-powered driving force being finite while the human drive force is included in the first range”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax